Citation Nr: 1106627	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-13 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from January 
1943 to November 1945. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 rating 
decision of the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
bilateral hearing loss, rated noncompensable, effective from 
February 2006.

In a November 2008 decision, the Board denied the Veteran's claim 
for a higher initial rating.  He appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  In 
February 2010, the Court issued an order that endorsed a joint 
motion by the parties (Joint Motion), vacated the Board's 
decision, and remanded the matter to the Board for action in 
compliance with the Joint Motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that at 
any time during the appeal period the Veteran had hearing acuity 
worse than Level III in the right ear or worse than Level II in 
the left ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 
Diagnostic Code (Code) 6100, 4.86 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The appellant bears 
the burden of showing harm when not notified whether the 
necessary information or evidence is expected to be obtained by 
VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A March 2006 letter, prior to the initial grant of 
service connection, provided notice on the "downstream" issues 
of disability ratings and effective dates and made the Veteran 
aware of extraschedular evaluations.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran 
has had ample opportunity to respond/supplement the record.  He 
has not alleged that notice in this case was less than adequate.  
See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a 
claim has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream issues"). 

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's service treatment records (STRs) and VA 
treatment records has been completed. In connection with this 
claim, VA audiological examinations were performed in August 2006 
and June 2007.  A VA otolaryngology examination was performed in 
June 2007 as well.  A VHA opinion was also provided by Dr. D. L. 
Chadwell, the Chief of a VA Audiology and Speech Pathology 
Department.  The VHA examiner "thoroughly reviewed" the claims 
folder, interpreted June 2006 private, graphical audiometry test 
results, and provided rationales for all medical opinions 
provided.

Taken together, these examinations and medical opinions are 
adequate.  The VA examiners obtained a reported history from the 
Veteran and conducted a thorough examination, which included 
otologic evaluation and a review of recent VA audiograms.  The 
2007 VA audiologist reviewed the claims folder, and the 2007 
physician reviewed the results of VA audiometric testing in 2006.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA 
must provide an examination that is adequate for rating 
purposes).  

The Veteran has asserted that the 2007 VA audiology examination 
is insufficient because it does not address the June 2006 private 
audiology results and because it shows an "improvement" hearing 
over the 2006 VA audiology examination.  See September 2008 
informal hearing presentation.  The Veteran also argues that the 
Veteran's functional effects of his hearing loss disability were 
not adequately described by VA medical personnel.  However, given 
that the 2010 VHA opinion addressed the June 2006 private 
audiology results, the functional effects of the Veteran's 
hearing loss disability, and the validity of the June 2007 VA 
audiology examination report, and given that the 2010 audiologist 
provided rationales for the conclusions reached, the medical 
evidence of record, taken together is adequate for adjudication 
purposes.  Further, nothing in the June 2007 audiometry report or 
in the VHA opinion suggests that the findings might be 
inaccurate, and the Board finds no reason to question the 
competency of the examiner.  

The Board is satisfied that evidentiary development is complete; 
VA's duties to notify and assist are met.  The Veteran is not 
prejudiced by the process in this matter.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).
II. Factual Background

On June 2006 private audiological evaluation, audiometry results 
were provided in the form of a graphic-type audiogram.  The 
August 2010 VHA audiologist translated the data into tabular form 
as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg.


RIGHT
40
60
65
90
64
64%
VI
LEFT
40
50
70
80
60
84%
III

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 84 percent in the left ear.  

On August 2006 VA audiological evaluation, audiometry revealed 
that puretone thresholds, in decibels, were:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg.


RIGHT
35
60
65
80
60
88
III
LEFT
35
55
65
75
58
96
II

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 percent in the left ear.

On June 2007 VA audiological evaluation, audiometry revealed that 
puretone thresholds, in decibels, were:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg.


RIGHT
35
60
65
80
60
92
II
LEFT
35
50
65
75
56
96
I

Speech audiometry revealed speech recognition ability of 92 
percent, right ear, and 96 percent, left ear. 

The Veteran alleges his hearing loss is worse than reflected by 
the 0 percent rating assigned; he points to private audiometry 
findings.  

III.  Legal Criteria and Analysis

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability.  Separate codes identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

For the purpose of rating hearing loss disability, the Rating 
Schedule provides a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for hearing 
impairment, based on testing (by a state-licensed audiologist) 
that includes puretone thresholds and speech discrimination 
(Maryland CNC test).  Table VII is used to determine the rating 
assigned by combining the Roman numeral designations for hearing 
impairment of each ear.  Where there is an exceptional pattern of 
hearing impairment (as defined in 38 C.F.R. § 4.86) the rating 
may be based solely on puretone threshold testing (Table VIA).  
38 C.F.R. § 4.85.  However, the regulation pertaining to 
exceptional patterns is not for application in this case.  
38 C.F.R. § 4.86.

In claims for higher initial ratings, staged ratings may be 
warranted if the claim involves the initial rating assigned with 
a grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric designations 
assigned after audiometry evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 U.S.C.A. § 
5107; 38 C.F.R. §§ 3.102, 4.3.

The "positive" evidence in this case is the 2006 private 
audiology report which shows hearing loss commensurate with a 10 
percent disability rating.  38 C.F.R. § 4.85, Table VII.  The 
"negative" evidence in this case consists of the 2006 and 2007 
VA audiology examination reports which show noncompensable 
hearing loss and the 2010 VHA opinion by Dr. D. L. Chadwell which 
concluded that the Veteran's VA examinations were more reflective 
of the Veteran's ability to hear.

The Board finds that the preponderance of the evidence is against 
the claim as the negative evidence outweighs the positive.  The 
conclusions reached by the 2006 and 2007 VA audiologists and by 
Dr. Chadwell in 2010 are more probative and persuasive than the 
2006 private audiology report.  First, the negative evidence is 
more persuasive because three separate audiologists found the 
Veteran to have hearing warranting a 0 percent rating, whereas 
only one audiologist found the Veteran to have compensable level 
hearing loss.

Second, the negative evidence, particulary Dr. Chadwell's 
opinion, is more probative and persuasive because Dr. Chadwell 
reviewed all the information in the claims folders, including the 
results of both VA and private audiometric testing.  The private 
audiologist, on the other hand, only noted that she had reviewed 
"service records [which would contribute no information 
regarding the Veteran's hearing acuity during the appeal period] 
made available to me" and did not indicate that he had reviewed, 
or had familiarity with, all the other evidence in the claims 
folder.  Certainly, the private audiologist could not have 
considered the 2007 VA audiology report or the 2010 VHA opinion 
as those were created after the 2006 private audiologist 
completed his report.  Likewise, the negative 2007 audiology 
examination report is more probative and persuasive because that 
audiologist had the benefit of a review of the claims folder.

Finally, the VHA opinion is more probative and persuasive because 
it provided more detailed, and better explained, findings than 
the private audiologist.  Dr. Chadwell supports his findings with 
references to evidence in the record; the private audiologist 
does not explain the rationale for her belief that the Veteran's 
hearing loss is more severe than the VA audiology tests suggest.  
For example, the private audiologist simply states the results of 
the word recognition testing.  Dr. Chadwell, on the other hand, 
concludes that the word recognition scores in the VA audiology 
reports are more reflective of the Veteran's true word 
recognition ability.  Dr. Chadwell explained that the private 
word recognition testing was not performed at a sufficiently high 
intensity level to find the Veteran's PBMax, or the maximum level 
where word recognition scores do not improve.  

Further, Dr. Chadwell found the 2006 private evaluation results 
less probative as "[i]t is not likely for an individual to have 
dramatically improved scores within a two month timeframe 
[between the June 2006 private audiometry testing and the August 
2006 VA audiometry testing] as reported in this case."  Dr. 
Chadwell also based his conclusion that the 2006 private 
audiology assessment was not reflective of the Veteran's true 
hearing ability in part on the fact that the 2007 VA audiology 
examination revealed hearing and word recognition scores similar 
to (and by inference corroborative of) the 2006 VA audiology 
examination.  The in-depth rationale provided by Dr. Chadwell for 
all his medical opinions makes his opinion more probative than 
that of the private examiner.

Dr. Chadwell's medical opinion is more persuasive and probative 
because it addresses the contrary opinions of the private 
audiologist.  Where the private audiology report differs from the 
VA audiology repots, Dr. Chadwell explains, citing to specific 
evidence in the record, the reasons why he reached a different 
conclusion.

In summary, the negative evidence, particularly Dr. Chadwell's 
opinion, is more probative than the positive evidence because Dr. 
Chadwell supports his conclusions with reference to clinical data 
in the factual record, whereas the private opinion is based 
solely on the private assessment of the Veteran at one point in 
time.  Furthermore, Dr. Chadwell provides a plausible explanation 
for the discrepancies between private and VA audiometric testing 
results.

The preponderance of the evidence is thus against the claim for a 
compensable rating for hearing loss.  For the reasons explained 
above, the Board has found that the audiometry most suitable for 
rating purposes with findings most favorable to the Veteran 
(i.e., showing the greatest degree of hearing impairment) is the 
VA audiometry conducted in August 2006.  Comparing those findings 
to the criteria in Table VI establishes that the worst hearing 
acuity shown during the appeal period is Level III hearing in the 
right ear and Level II hearing in the left ear.  Such hearing 
acuity warrants a 0 percent rating under Code 6100.  See 
38 C.F.R. § 4.85, Table VII.  

Further, staged ratings clearly are not warranted.  See 
Fenderson, 12 Vet. App. at 126.  Significantly, the Veteran was 
examined by VA twice during the appeal period, and neither 
audiometry showed a compensable level of hearing loss disability.  
As was noted above (and as Dr. Chadwell explained) the private 
audiometry in 2006 was done at an intensity level insufficient to 
establish a true picture of the Veteran's hearing acuity so as to 
warrant a "staged" increased rating based on such audiometry.  
In addition, Dr. Chadwell's VHA opinion states that "[t]he 
[V]eteran's hearing loss was stable from June 2006 through June 
2007."

The Veteran asserts that his hearing impairment is greater than 
reflected by a 0 percent rating.  The Veteran is competent to 
report hearing loss.  "Lay testimony is competent to establish 
the presence of observable symptomatology but is not competent to 
prove that which would require specialized knowledge or 
training."  Jandreau v. Shinseki, 23 Vet. App. 12, 15 (2009).  
However, as a layperson, he is not competent to establish the 
level of hearing disability by his own opinion.  As was noted 
above, the rating of hearing loss disability involves the 
mechanical application of the rating schedule to findings of 
controlled audiometry, which here results in a noncompensable 
rating.  See Lendenmann, 3 Vet. App. at 349.

Notably, no audiometry suitable for rating purposes has shown an 
exceptional pattern of hearing that would warrant rating the 
disability under the alternate criteria in Table VIA. 38 C.F.R. § 
4.86.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, in 
his or her final report a VA audiologist must fully describe the 
functional effects caused by a hearing disability.  At the 
outset, it is noted that the Veteran provided minimal information 
with respect to the functional effects of his hearing loss.  The 
Court's rationale in requiring an examiner to consider the 
functional effects of a Veteran's hearing loss disability 
involves the potential application of 38 C.F.R. § 3.321(b) in 
considering whether referral for an extra-schedular rating is 
warranted.  

In this regard, the series of VA examinations in 2006 did not 
report any complaints referable to hearing loss.  The 2007 VA 
examiner specifically noted the Veteran's complaint of bilateral, 
progressive hearing loss for 20-25 years.  In 2010, after a 
review of the file, Dr. Chadwell noted that the Veteran's 
"functional communicative ability is dependent on his 
environment and other factors [his motivation or ability to adapt 
to sensory deprivation, his type of employment, familial support 
and health]."  Dr. Chadwell explained that "at the very least 
it would be expected that he would have difficulties 
understanding conversations in noisy environments."  This echoes 
the opinion of the private examiner in 2006 that the Veteran 
would have difficulty with speech reception and speech 
understanding, especially in noisy environments.  Further, the 
2007 otolaryngologist, after interviewing the Veteran and 
reviewing the VA treatment records and the VA audiometry in 2006 
and 2007 provided the opinion that there was "no basis for 
extraschedular evaluation in this particular instance."  Given 
these facts, the Board finds that no prejudice results to the 
Veteran and, as such, the Board may proceed with a decision.

The Board concludes that referral for an extra-schedular rating 
under 38 C.F.R. § 3.321(b) is not warranted.  The schedular 
criteria specifically contemplate the level of hearing acuity 
(and thus associated impairment of function; see 38 C.F.R. § 4.1) 
shown, and the Veteran has not reported any additional functional 
effects of his hearing loss.  Consequently the schedular criteria 
are not inadequate.  See Thun v. Peake, 23 Vet. App. 111 (2008).  
Furthermore, the record does not show that the Veteran has been 
hospitalized for problems with his hearing loss.  There is 
nothing in the record to suggest that his disability picture is 
so exceptional or unusual as to render impractical the 
application of the regular schedular standards.  Therefore, 
referral for consideration of an extraschedular evaluation is not 
warranted.



ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


